Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 04/08/21. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statements filed on 04/08/21 has been received and is being considered. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang and (US 20060226442 A1) and Radosavljevic (US 2020/0220004 A1) “Rado”.
Regarding claim 1, Zhang discloses a first III-V compound layer over a substrate (see Gan 40); a second III-V compound layer over the first III-V compound layer (see 50 formed over 40), the second III-V compound layer having a greater band gap than the first III-V compound layer (see para [0023] disclosing heterojuction between 40 and 50); a third III-V compound layer over the second III-V compound layer (see par a[0023] disclosing 80 formed on 50), the third III-V compound layer and the first III-V compound layer comprising a same III-V compound (see para [0023] disclosing GAN, it is obvious for person having ordinary skill in the art to use GAN, as a design choice in the ordinary course 
However, Rado at least at fig 1, discloses forming a fourth III-V compound layer over the second III-V compound layer 104 on 102), the fourth III-V compound layer having a greater band gap than the first III-V compound layer (see para [0029] disclosing polarization layer 104 with strain with lower layer 105).
Zhang and Rado are in the same or similar fields of endeavor. It would have been obvious to combine Zhang with Rado. Zhang and Rado may be combined by forming the device of Zhang in with a polarization layer, as taught in Rado. One having ordinary skill in the art would be motivated to combine Zhang with Rado in order to improve conduction between the source and a channel (see para [0027]).
Regarding claim 2, Zhang and Rado discloses the features of claim 1, and Rado further discloses a source/drain electrode extending through the passivation layer, the fourth III-V compound layer, and into the second III- V compound layer (see 116/112 penetrating through 118, 108b, 108a, 102).
Regarding claim 3, Zhang and Rado disclose the device of claim 1, further comprising a gate electrode extending through the passivation layer and being in physical contact with the third III-V compound layer (see Zhang figs 1 and 2 disclosing 80 penetrating 110).
Regarding claim 4, Zhang and Rado disclose the device of claim 1, wherein the first IIJ-V compound layer comprises GaN (see fig 1 and 2 disclosing GAn layers).
Regarding claim 5, Zhang and Rado disclose the device of claim 1, wherein the second III-V compound layer comprises AlGaN(see fig 1 and 2 disclosing GAn layers).

Regarding claim 7, Zhang and Rado disclose the device of claim 1, wherein the fourth III-V compound layer comprises AlGaN (see para [0023] of Zhang and figs 1 and 2 disclosing AlGan).
Regarding claim 8, Zhang discloses a first III-V compound layer over a substrate (see Gan 40); a second III-V compound layer over the first III-V compound layer (see 50 formed over 40), the second III-V compound layer having a greater band gap than the first III-V compound layer (see para [0023] disclosing heterojuction between 40 and 50); a third III-V compound layer over the second III-V compound layer (see par a[0023] disclosing 80 formed on 50), the third III-V compound layer and the first III-V compound layer comprising a same III-V compound (see para [0023] disclosing GAN, it is obvious for person having ordinary skill in the art to use GAN, as a design choice in the ordinary course of manufacturing, see para [0023]); forming a passivation layer along a topmost surface and sidewalls of the third III-V compound layer (70, see para [0024). Rado further discloses a source/drain electrode extending through the passivation layer, the fourth III-V compound layer, and into the second III- V compound layer (see 116/112 penetrating through 118, 108b, 108a, 102).but does not explicitly disclose: a fourth III-V compound layer over the second III-V compound layer, the fourth III-V compound layer having a greater band gap than the first III-V compound layer.
However, Rado at least at fig 1, discloses forming a fourth III-V compound layer over the second III-V compound layer 104 on 102), the fourth III-V compound layer having a greater band gap than the first III-V compound layer (see para [0029] disclosing polarization layer 104 with strain with lower layer 105).
Zhang and Rado are in the same or similar fields of endeavor. It would have been obvious to combine Zhang with Rado. Zhang and Rado may be combined by forming the device of Zhang in with a 
Regarding claim 9, Zhang and Rado disclose the device of claim 8, wherein the first III-V compound comprises GaN (see fig 1 and 2 disclosing GAn layers).
Regarding claim 10, Zhang and Rado disclose the device of claim 8, wherein the second III-V compound and the third HI-V compound comprise AlGaN(see fig 1 and 2 disclosing GAn layers).
Regarding claim 11, Zhang and Rado disclose the device of claim 8, further comprising a gate electrode extending through the passivation layer and being in physical contact with the third semiconductor layer(see Zhang figs 1 and 2 disclosing 80 penetrating 110).
Regarding claim 12, Zhang and Rado disclose the device of claim 11, wherein a top surface of the gate electrode is above a top surface of the source/drain electrode (see Zhang at fig 1 and 2).
Regarding claim 13, Zhang and Rado disclose the device of claim 8, wherein the passivation layer is in physical contact with the second semiconductor layer (seeAhang where 110 does not touch 20/30/40, 610/620).
Regarding claim 14, Zhang and Rado disclose the device of claim 8, wherein a top surface of the source/drain electrode is above a top surface of the passivation layer (see Zhang where 90/100 is above 110).

Claims 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang and further in view of Rado and Chiang (US 2014/0191240 A1).
Regarding claim 15, Zhang discloses a a GaN layer over a substrate (40 formed over 20); a first AlGaN layer over the GaN layer; a p-doped GaN layer over the first AlGaN layer (see 60 is doped (see para [0028]); Rado  discloses a width of the p-doped second Gan layer being less than a width of the first Gan Layer (see fig 2a where there are different widths for 202)

does not explicitly disclose a second AlGaN layer over the first AlGaN layer, the second AlGaN layer having a greater aluminum content than the first AlGaN layer.
However, Chiang, at least at figs 3 and 4 and paras [0011] and [0012], discloses a buffer layer that has a concentration of aluminum that changes with depth in the layer throughout a part or the total thickness. Zhang, Rado and Chiang are in the same or similar fields of endeavor. It would have been obvious to combine Zhang, Rado with Chiang. Zhang, Rado and Chiang may be combined by forming the buffer layer of Zhang and Rado in accordance with Chiang. One having ordinary skill in the art would be motivated to combine Chiang, Rado and Zhang in order to reduce lattice mismatch between substrate 20 and the subsequently formed III-V compound layers, see para [0010].
Regarding claim 15, Zhang, Rado and Chiang disclose the method of claim 16, wherein the first AlGaN layer comprises AlxGai-xN, wherein the second AlGaN layer comprises AlyGai-yN, and wherein a ratio y/x is between about 1.1 and about 2.5, see fig 11 of Chiang disclosing a variation of concentrations of ALGAn with GAN, including double proportions, see fig 11.
Regarding claim 17, Zhang, Rado and Chiang disclose the device of claim 15, wherein the first GaN layer is an un-doped layer. This office action notes that at least some of the dopant may be subjectively done unintentionally. (see para [0013] of Rado US20140191240)
Regarding claim 18, Zhang, Rado and Chiang disclose the device of claim 15, further comprising a passivation layer over the p-doped second GaN layer and the second AlGaN layer, the passivation layer extending along a sidewall of the p-doped second GaN layer and a sidewall of the second AlGaN layer (see Chiang disclosing passivation 36 extendinv over sidewalls of 40/41).
Regarding claim 19, Zhang, Rado and Chiang disclose the device of claim 18, further comprising a gate electrode extending through the passivation layer and physically contacting a topmost surface of the p-doped second GaN layer (see fig 8 of Chiang disclosing 36 contacting top of 32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813